Ludeling, C. J.,
dissenting. On the thirtieth of April, 1870, Chaffraix & Agar sold to C. C. Packard, S. W. Sawyer and Mary A. Boulligny, wife of P. Leonard, the undivided half of a tract of land, situated in the parish of Plaquemines, in the proportion of one undivided third to each of the purchasers. The price stated is $18,500 — $10,000 cash, and the remainder in the three joint promissory notes of the vendees, of |>2833 33 each, with eight per cent, interest from date, due in one, two and three years, and secured by a mortgage on the property sold.
On the thirty-first day pi May, 1871, Chaffraix & Agar obtained an order of seizure and sale under said mortgage, against Packard, Sawyer and Leonard, to sell the property purchased by them to satisfy the notes above mentioned. Under the writ the property was seized and advertised, and the return of the sheriff on the writ, states that the property was sold and the writ satisfied, although it does not state to whom the property was sold and for what price.
*182On the twenty-first of September, 1872, the said. Chaffraix & Agar obtained another order of seizure and sale, predicated upon the same mortgage and one of the notes, the second installment of the mortgage debt, to sell the same property previously seized and sold under the first order of seizure and sale.
On the twelfth day of October, 1872, Packard obtained an injunction to prevent the sale of his property, on various grounds, to wit: That a suit had been brought, on the mortgage debt, when the first of the series of notes had matured, and'an order of seizure and sale had been obtained in May, 1871; that the property mortgaged had been surveyed and subdivided into fifteen separate lots, and sold in'pursuance with the said order-of sale for cash, to pay the matured note and all costs, and on terms of credit corresponding with the maturity of the notes not due; that by the partition of the land and sale in separate lots, the mortgage for the credit installments attached to the separate lots pro rata, and the old mortgage was extinguished; that at the sale of the lots in August, 1871, Packard bought two lots and paid the full price bid, and that said two lots are unencumbered by the mortgage now attempted to be enforced against them, and the seizure and sale thereof is unauthorized by law.
There was judgment dissolving the injunction, and the plaintiffs appealed.
On the trial the plaintiffs in injunction took two bills of exceptions. The first was to the reception of the act of mortgage, on the ground substantially that it was dead, the property mortgaged having previously been sold under an order of sale issued under said mortgage.
If the legal position stated in the objection be conceded, still that would be no reason for excluding the act of mortgage. In truth the evidence attempted to be excluded is necessary to enable the court to decide upon the merits of the pleas in the petition of injunction.
The second bill was to the ruling of the judge a quo, excluding, as irrelevant, a letter written by E. Lawrence to the sheriff of the parish of Plaquemines, who had made the sale under the writs. It is proper here to state that two writs or orders of seizure and sale had been issued againtst the property in question in favor of the vendors, E. Lawrence and Chaffraix & Agar, who had each sold to the vendees an undivided half of said Sarah plantation, and that E. Lawrence, the plaintiff in one of the suits, appears to have acted as the agent of the sheriff in making the settlement with Packard, after the sale of the property under the mortgage, and had received the payment of the price bid by Packard; and this letter was witten to the sheriff after settlement with Packard. It is as follows:
*183“ August 25, 1871.
■“Mr. L. Bayhi, deputy sheriff, or B. Daunoy, sheriff:
“Dear Sir — You will see by receipt given to C. C. Packard, that he has paid for proportion of the notes in suit by Chaffraix & Agar and myself, and also handed me the cash as per receipt given him for costs, etc. You will, therefore, please make out his title for the property purchased by him on the Sarah plantation.
“E. LAWRENCE.”
I think the letter should have been received as part of the res gestee. Greenl. E. 1 $ 120.
On the merits three questions are presented for solution :
Mrst — Does a sale under a mortgage extinguish that mortgage?
Second — Were the separate interests of the co-purchasers mortgaged to pay the proportions of the debts due by the others ?
Third — If so, did the purchase by Packard of two of the lots, at a sale made under the mortgage, relieve the property thus bought, from the mortgage, after he complied with his bid ?
I. It is well settled that a sale, under the mortgage, when one not the debtor buys, destroys the mortgage; and the mortgage follows the proceeds of the sale. If any part of the price was on a credit, the mortgage exists to secure the payment of the notes given for the price bid. The .old debt is extinguished by the sale, and consequently the mortgage, its accessory, is also extinguished. 5 N. S. 149; 7 N. S. 479; 16 La. 161.
II. I am of opinion that the separate interest of Packard, in the lands purchased by himself, Sawyer and Leonard, was not mortgaged for his co-purchasers’ portions of the price.
It has already been stated that Packard, Leonard and Sawyer bought an undivided half of the Sarah plantation, “in the proportion of one undivided third each,” and “they acknowledged delivery of possession for themselves, their heirs and assigns, in the proportion of one undivided third each.” They paid the cash installment, and gave their joint notes for the remainder of the price, which was secured by a mortgage, retained on the property sold.
From the care taken by the parties in the act of sale, to distinguish the proportion of interest bought by each, and in payment whereof they executed their joint notes, it appears that it was their intention to acquire such distinct parts of the property, and to mortgage such parts only for the proportion oí the price thereof due by each — in the same manner as if they had purchased by separate acts of sale.
“ Several obligations, although created by one act, have no other effect than the same obligations would have had if made by separate contracts.” C. C. art. 2084; 15 La. 594. Neither solidarity nor securi*184tyship can be presumed. Therefore, if Packard has paid his proportion of the price to Chaffraix & Agar, they should not be presumed to sell his property for the debts of others.
HI. But if it be conceded that the mortgage was given on the whole property as a security for the payment of the whole price, that the distinct portion of each buyer was mortgaged for the debt of his co-purchasers, still the sale to Packard, made by the sheriff under the mortgage, would relieve the lots bought by Packard from the mortgage, so far as the debts of his co-obligors are concerned; for as to those debts for which Packard is not personally bound, his land alone was debtor or security. When it was sold for those debts the obligation against the land had been satisfied. At that sale, quoad the debts due by his co-purchasers, Packard must be regarded as a third party, and when he paid the price bid by him he and his said lands were released from further liability under the mortgage.
The property having been subdivided and sold in separate lots, it seems that Packard bid over two-thirds of the appraisement of the property, and he paid the amount of his bid in cash, and this money was distributed pro rata among the mortgage creditors, Chaffraix & Agar receiving their proportion thereof. It is now contended that these lots thus sold under the mortgage to Packard may again be sold under the same mortgage to pay the second installment. This is clearly an error. The mortgage is indivisible — that is, the property mortgaged can not be sold for a part of the debt but must be sold for the whole debt, and the proceeds of the sale must be distributed equally on the several installments, whether due or not. If Packard paid cash instead of executing his note for the portion of the price going to the installment not then matured, and it was received by the holder of said note, he is discharged. Thus, if Packard has paid the third of the whole price of the original purchase — for which alone he was personally bound — he is discharged from personal liability. And if he has paid the amount of his bid, and the parties entitled to receive it have received the price, the land thus sold for the debts of others is free from the mortgage. The only inference to be drawn from the imperfect returns of the sheriff in the writs is that the whole Sarah plantation was sold; the returns on the writs state that “ the property was sold and the writ returned, satisfied.” The writs commanded the sale of the whole property to pay the whole debt, and the law so directed. We can not presume that the sheriff disregarded the commands of the law and of the writs. It is said that Packard personally owes the proportions of each of the unpaid notes for which he bound himself, which it is supposed are unpaid. But it is an error to assume that any part of the original debt is due. Prom the returns the writs *185were satisfied by the sale of tbe Sarah plantation — therefore these notes were extinguished, and the purchasers who bought the thirteen .other lots on a credit alone can be pursued for any portion of the price unpaid.
It seems that Packard only bought two of the fifteen lots into which-the plantation was divided; and that, he paid cash for the two lots, which was enough to satisfy the note due and all costs and attorney’s fees; and as that seems to be the only money that was distributed among the creditors, as shown by the statement of E. Lawrence, it is fair to infer that the other thirteen lots were sold on a credit; and if the sale was thus made with the consent of the parties, the mortgagees can not disregard the sale, and seize and sell the second time the two lots bought and paid for by Packard. The evidence in the record preponderates in.favor of -the plaintiff. The defective returns of the sheriff should not prejudice the plaintiffs’ rights. It is the adjudication, and not the sheriff’s return so received, which confers title. '
But I think the ends of justice will be subserved by remanding the ease, to enable the parties to have the sheriff amend his returns on the orders of seizure and sale, by stating more fully what he did under them according to law, and to enable the parties to show all the facts in regard to the payments and settlements made by Packard.
I therefore dissent from the opinion of a majority of the court.
Taliaferro, J., concurring in the dissent of C. J. Ludeling.